Fourth Court of Appeals
                                     San Antonio, Texas
                                         December 10, 2015

                                        No. 04-15-00660-CR

                                 EX PARTE Matthew JACKSON

                                Original Habeas Corpus Proceeding1

                                               ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Jason Pulliam, Justice

        On October 23, 2015, relator filed a pro se petition for writ of habeas corpus, followed by
a supplemental petition on October 30, 2015. The court has considered relator’s petitions and is
of the opinion that relator is not entitled to the relief sought. Accordingly, relator’s original and
supplemental petitions for writ of habeas corpus are DISMISSED FOR LACK OF
JURISDICTION. The court’s opinion will issue at a later date.

           It is so ORDERED on December 10, 2015.



                                                        _________________________________
                                                        Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2015.



                                                        ___________________________________
                                                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2014CR0148, styled The State of Texas v. Matthew Jamal Jackson,
pending in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.